*181OPINION.
Van Fossan:
The facts in this case bring it squarely within the principles underlying the cases of Charles J. Coulter, Jr., 6 B. T. A. 426; William G. Frank, 6 B. T. A. 1071; Walter B. McCarthy, Executor, 9 B. T. A. 525; E. S. Heller et al., 10 B. T. A. 53; William K. Vanderbilt et al., Executors, 11 B. T. A. 291; Frank H. Clark, Executor, 12 B. T. A. 425; and other cases to the same effect.
*182The deposit certificates for 101,009-1/11 shares of Midway Oil Company stock with interest thereon accrued to date of decedent’s death and interest accrued to such date on other securities having been appraised as assets of the estate of decedent at their fair market value at the date of his death, included in the taxable estate for estate-tax purposes and the tax paid thereon, no income accrued to the estate on the occasion of the payments here involved.

Decision will he entered wnder Rule 60.